UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MAMADOU BARRY,
Plaintiff,
-against- 19-CV-4189 (VB)
THE STATE OF NEW YORK; JAIME ORDER OF SERVICE

LaMANNA; MELECIO PHIL; DUNCAN S.
BEY JR.; and CHANTEL K. ELMORE,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated at Green Haven Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By
order dated May 30, 2019, the Court granted Plaintiff’s request to proceed without prepayment
of fees, that is, in forma pauperis.'

STANDARD OF REVIEW

The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,
fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480
F.3d 636, 639 (2d Cir. 2007), The Court must also dismiss a complaint when the Court lacks
subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir, 2009), and interpret them to raise the “strongest [claims] that they suggest,”

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis, See 28 U.S.C. § 1915(b)(1).
Triestman v, Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation
marks and citations omitted).
DISCUSSION

A, The State of New York

“TA]s a general rule, state governments may not be sued in federal court unless they have
waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’
Eleventh Amendment immunity.” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The
immunity recognized by the Eleventh Amendment extends beyond the states themselves to state
agents and state instrumentalities that are, effectively, arms of a state.” Jd. New York has not
waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate
the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park
Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims against the State of New York
are therefore barred by the Eleventh Amendment and are dismissed.

B. Service on Defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir. 2013) (citing 28 U.S.C. § 1915(d)); 28 U.S.C. § 1915(d) (“The officers of the court
shall issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order
the Marshals Service to serve if the plaintiff is authorized to proceed IFP). Rule 4(m) of the
Federal Rules of Civil Procedure generally requires service of the summons and complaint to be
completed within 90 days of the date the summons issues, and it is Plaintiff’s responsibility to
request, if necessary, an extension of time for service. Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.
2012). But see Murray v. Pataki, 378 F. App’x 50, 51-52 (2d Cir. 2010) (summary order) (“As

long as the [plaintiff proceeding IFP] provides the information necessary to identify the
defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an
extension of time within the meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendants Superintendent Jaime LaManna, First
Deputy Superintendent Melecio Phil, Captain Duncan S. Bey Jr., and Sergeant Chantel K.
Elmore through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.
Marshals Service Process Receipt and Return form (“USM-285 form’) for each of these
Defendants. The Clerk of Court is further instructed to issue summonses and deliver to the
Marshals Service all of the paperwork necessary for the Marshals Service to effect service upon
these Defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

Plaintiff's claims against the State of New York are DISMISSED. See 28 U.S.C.

§ 1915(e)(2)(B)(iii).

The Clerk of Court is directed to terminate Defendant the State of New York.

The Clerk of Court is further instructed to issue summonses and complete USM-285
forms with the addresses for Defendants Superintendent Jaime LaManna, First Deputy
Superintendent Melecio Phil, Captain Duncan S. Bey Jr., and Sergeant Chantel K. Elmore, and to
deliver to the U.S. Marshals Service all documents necessary to effect service.

The Clerk of Court is further directed to docket this Order of Service as a “written

opinion” within the meaning of Section 205(a)(5) of the E-Government Act of 2002.
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: June 3, 2019
White Plains, New York

 

VINCENT I BRECCETTI
United States District Judge
DEFENDANTS AND SERVICE ADDRESSES

Superintendent Jaime LaManna
Green Haven Correctional Facility
594 Route 216

Stormville, New York 12582

First Deputy Superintendent Melecio Phil
Green Haven Correctional Facility

594 Route 216

Stormville, New York 12582

Captain Duncan S. Bey Jr.

Green Haven Correctional Facility
594 Route 216

Stormville, New York 12582

Sergeant Chantel K. Elmore
Green Haven Correctional Facility
594 Route 216

Stormville, New York 12582
